Citation Nr: 0839121	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  03-24 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diverticulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1991.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, which denied the claims on appeal.

A personal hearing was held at the RO in September 2005 
before the undersigned Veterans Law Judge who was designated 
by the Chairman of the Board to conduct that hearing.  A 
transcript of the hearing has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The medical evidence fails to link the veteran's 
hypertension to his time in service.

2.  The medical evidence fails to link the veteran's 
diverticulitis to his time in service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  Criteria for service connection for diverticulitis have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ § 3.303.  If a chronic disorder such as hypertension is 
manifest to a degree of 10 percent or more within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   Secondary 
service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disorder.  38 C.F.R. § 3.310(a).

It is the Board of Veterans' Appeals' (Board's) role to 
assess the credibility and weight of all evidence, including 
the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The veteran served on active duty until 1991 and currently 
has hypertension and diverticulitis which he believes is a 
result of his time in service.  In a December 2002 written 
statement he reported that he was treated for "stomach 
problems", including stomach pain, vomiting, and diarrhea, 
many times in service.  He attributes these symptoms to 
diverticulitis and notes that an in-service diagnostic test 
showed diverticuli.  He reported that he was required to 
report to the medical clinic for blood pressure testing 
several times in service because a previous blood pressure 
test showed readings of over 90 for diastolic pressure.

Service treatment records reveal a wide range of blood 
pressure readings over the course of the veterans 30-year 
career with the military.  While most readings revealed a 
diastolic reading under 90, i.e. a June 1985 treatment record 
showed a blood pressure reading of 120/78, other readings 
showed a diastolic pressure at 90 or above.  For example, an 
August 1987 reading was 130/100.  See also August 1990 
reading (120/90); January 1986 reading (126/90); May 1984 
readings (124/100 and 136/98); and an August 1982 reading 
(130/90).  A July 1998 coronary artery risk evaluation noted 
no blood pressure risk.  His July 1991 retirement physical 
examination noted "no problems", and his chest X-rays and 
echocardiograms in service revealed consistently normal 
results. 

With regard to the diverticulitis claim, service treatment 
records show that an October 1986 barium enema revealed 
scattered diverticula.  A November 1986 follow-up record 
noted that the veteran's flank soreness had subsided but that 
if it recurred, it would be treated as diverticulitis.  While 
the service treatment records show other complaints of and 
treatment for stomach pain, these records in 1986 are the 
only mention of diverticulitis in the service treatment 
records.

Within the presumptive period, the first year after his 
separation from service, the record includes several blood 
pressure readings in connection with treatment for other 
conditions.  A November 1991 record showed a blood pressure 
reading of 131/96.  In January 1992, a blood pressure reading 
was 128/84.

The veteran testified in 2005 that he could not recall when 
he first sought treatment for blood pressure issues after 
service.  He suggested in might have been in 1993 or 1994.  A 
January 1996 post-service military medical treatment record 
noted slightly elevated blood pressure.  The medical records 
show "borderline hypertension" and "diagnostic HTN" were 
assessed in January 1999.  Treatment records show he was 
taking blood pressure medication in 1999 and has continued to 
the present time.

With regard to diverticulitis, the post-service evidence 
includes a July 1991 abdominal computer tomography scan which 
gave an impression of "diverticulosis with evidence of 
diverticulitis".  A November 2000 treatment record noted 
that acute diverticulitis in June 1999 had resolved.  A 
December 2004 colonoscopy diagnosed severe diverticulosis.  

The evidence fails to show that either the veteran's 
hypertension or his diverticulitis was a direct result of his 
time in service.  No medical evidence has been advanced 
suggesting a relationship between the veteran's time in 
service and either hypertension or diverticulitis.  The VA 
medical examiner requested to provide an opinion on this 
matter was unable to do so without resorting to speculation.  
See May 2008 VA examination report.  As such, the criteria 
for direct service connection for hypertension and for 
diverticulitis have not been met, and to that extent the 
veteran's claims are denied.

The veteran has reported his belief that job stress in 
service caused his claimed conditions.  However, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  As such, the veteran is not medically 
qualified to provide an opinion as to the etiology of his 
hypertension or his diverticulitis.

With regard to service connection for hypertension on a 
presumptive basis, the evidence fails to show hypertension 
became evident to a compensable degree within his first post-
service year.  The criteria for a compensable evaluation for 
hypertension require diastolic pressure predominantly 100 or 
more, systolic pressure predominantly 160 or more, or a 
history of diastolic pressure predominantly 100 or more 
requiring continuous medication for control.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2008).  Neither of the two 
blood pressure readings taken within the presumptive period 
meet the criteria for a compensable rating under Diagnostic 
Code 7101, and the medical evidence does not show that the 
veteran was taking blood pressure medication at that time.  
As such, the criteria for presumptive service connection for 
hypertension have not been met, and to that extent the 
veteran's hypertension claim is also denied. 

With regard to whether hypertension and/or diverticulitis are 
secondary to a service-connected disability, the veteran has 
not contended this is so.  Further, the evidence fails to 
show that either the veteran's hypertension or his 
diverticulitis was a direct result of a service-connected 
disability.  As such, the criteria for secondary service 
connection for hypertension and for diverticulitis have not 
been met, and to that extent the veteran's claims are also 
denied.

Duties to Notify and Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in April 2001 (hypertension claim) and 
October 2001 (diverticulitis claim) that fully addressed all 
notice elements and were sent prior to the initial RO 
decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date.  The case was thereafter readjudicated in 
a June 2008 supplemental statement of the case, which cured 
any timing problems.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records 
and post-service military medical records.  Further, the 
veteran submitted private treatment records.  During his 
hearing he reported that he had received private medical 
treatment and he indicated he would provide that evidence.  
He subsequently provided a private endoscopy record.  And he 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
in September 2005.  

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in May 2008.  While the veteran has 
requested an independent medical examination (IME) because 
the VA examiner was unable to provide an opinion without 
resort to speculation, the Board does not believe that the 
duty to assist requires that an IME be developed in this 
case.  This is so because nothing in the record contradicts 
the opinion of the 2008 VA examiner.  Further, the veteran 
has made no argument that the medical professional who 
performed the 2008 examination was not qualified.  The 
examiner's opinion was based on a review of all the evidence 
of record.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is denied.

Service connection for diverticulitis is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


